 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL EARL BISCHOFF,                              Case No. 1:19-cv-00639-LJO-SAB

12                  Plaintiff,                           FINDINGS AND RECOMMENDATIONS
                                                         RECOMMENDING DENYING
13          v.                                           APPLICATION TO PROCEED WITHOUT
                                                         PREPAYMENT OF FEES AND
14   MATTIE M. BODIFORD, et al.,                         DISMISSING ACTION FOR FAILURE TO
                                                         STATE A CLAIM
15                  Defendants.
                                                         (ECF Nos. 1, 2)
16
                                                         OBJECTIONS DUE WITHIN THIRTY
17                                                       DAYS

18

19          Michael Earl Bischoff (“Plaintiff”), proceeding pro se, filed this action on May 10, 2019,

20 against Mattie M. Bodiford and Rene Zapata (collectively “Defendants”) for locking him out of

21 his residence and stealing his property. Along with Plaintiff’s complaint, he filed an application

22 to proceed in forma pauperis in this action.

23                                                  I.

24                                 SCREENING REQUIREMENT

25          Notwithstanding any filing fee, the court shall dismiss a case if at any time the Court

26 determines that the complaint “(i) is frivolous or malicious; (ii) fails to state a claim on which
27 relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from

28 such relief.” 28 U.S.C. § 1915(e)(2); see Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000)


                                                    1
 1 (section 1915(e) applies to all in forma pauperis complaints, not just those filed by prisoners);

 2 Calhoun v. Stahl, 254 F.3d 845 (9th Cir. 2001) (dismissal required of in forma pauperis

 3 proceedings which seek monetary relief from immune defendants); Cato v. United States, 70

 4 F.3d 1103, 1106 (9th Cir. 1995) (district court has discretion to dismiss in forma pauperis

 5 complaint under 28 U.S.C. § 1915(e)); Barren v. Harrington, 152 F.3d 1193 (9th Cir. 1998)

 6 (affirming sua sponte dismissal for failure to state a claim). The Court exercises its discretion to

 7 screen the plaintiff’s complaint in this action to determine if it “i) is frivolous or malicious; (ii)

 8 fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

 9 defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2).

10          In determining whether a complaint fails to state a claim, the Court uses the same

11 pleading standard used under Federal Rule of Civil Procedure 8(a). A complaint must contain “a

12 short and plain statement of the claim showing that the pleader is entitled to relief. . . .” Fed. R.

13 Civ. P. 8(a)(2). Detailed factual allegations are not required, but “[t]hreadbare recitals of the

14 elements of a cause of action, supported by mere conclusory statements, do not suffice.”

15 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S.

16 544, 555 (2007)).

17          In reviewing the pro se complaint, the Court is to liberally construe the pleadings and

18 accept as true all factual allegations contained in the complaint. Erickson v. Pardus, 551 U.S. 89,

19 94 (2007). Although a court must accept as true all factual allegations contained in a complaint,
20 a court need not accept a plaintiff’s legal conclusions as true. Iqbal, 556 U.S. at 678. “[A]

21 complaint [that] pleads facts that are ‘merely consistent with’ a defendant’s liability . . . ‘stops

22 short of the line between possibility and plausibility of entitlement to relief.’” Id. (quoting

23 Twombly, 550 U.S. at 557). Therefore, the complaint must contain sufficient factual content for

24 the court to draw the reasonable conclusion that the defendant is liable for the misconduct

25 alleged. Iqbal, 556 U.S. at 678.

26                                                   II.

27                                            DISCUSSION

28          Plaintiff brings this action against Mattie M. Bodiford and Rene Zapata who are tenants


                                                      2
 1 where he resided. (Compl. 2, ECF No. 1.) Plaintiff alleges that Defendants violated his rights

 2 under the Fifth and Fourteenth Amendments and “U.S.C. 1941.1” by illegally locking him out of

 3 the residence and stealing his property (a 32” flat screen television, pack of cigarettes, $40.00 in

 4 cash, and a S.I.M. card from his cell phone). (Id. at 4-5.)

 5          A.     Fifth Amendment

 6          Plaintiff cannot state a claim under the Fifth Amendment.         The Fifth Amendment

 7 provides that “private property [shall not] be taken for public use, without just compensation.

 8 The Takings Clause of the Fifth Amendment “limits the government’s ability to confiscate

 9 property without paying for it,” and “is designed to bar Government from forcing some people

10 alone to bear public burdens which, in all fairness and justice, should be borne by the public as a

11 whole.” Vance v. Barrett, 345 F.3d 1083, 1089 (9th Cir. 2003) (internal quotations and citation

12 omitted). “[T]he Fifth Amendment’s due process clause applies only to the federal government.”

13 Bingue v. Prunchak, 512 F.3d 1169, 1174 (9th Cir. 2008).

14          Here, Plaintiff attempts to bring this action against him roommates for locking him out of

15 his residence and stealing his property. There are no allegations that Plaintiff’s roommates were

16 acting as federal employees at the time that he was locked out of his apartment. Further,

17 Plaintiff’s property was not confiscated for public use. Plaintiff fails to state a plausible claim

18 for violation of the Fifth Amendment.

19          B.     Fourteenth Amendment

20          The Due Process Clause of the Fourteenth Amendment protects against the deprivation of

21 liberty or property without due process of law. Wilkinson v. Austin, 545 U.S. 209, 221, 125 S.

22 Ct. 2384, 2393 (2005). However, to state a claim under section 1983, a plaintiff is required to

23 show that (1) each defendant acted under color of state law and (2) each defendant deprived him

24 of rights secured by the Constitution or federal law. Long v. County of Los Angeles, 442 F.3d

25 1178, 1185 (9th Cir. 2006). An individual acts under color of state law under section 1983

26 where he has “exercised power ‘possessed by virtue of state law and made possible only because
27 the wrongdoer is clothed with the authority of state law.’ ” West v. Atkins, 487 U.S. 42, 49

28 (1988) (quoting United States v. Classic, 313 U.S. 299, 326 (1941)). This does not require that


                                                     3
 1 the defendant be an employee of the state, but he must be “a willful participant in joint action

 2 with the State or its agents. Private persons, jointly engaged with state officials in the challenged

 3 action, are acting see ‘under color’ of law for purposes of § 1983 actions.” Dennis v. Sparks,

 4 449 U.S. 24, 27–28 (1980).

 5              Plaintiff’s complaint is devoid of any allegation that his roommates were acting under

 6 color of law when they locked him out of his apartment and stole his property. Section 1983

 7 does not apply to merely private conduct, no matter how wrongful. Collins v. Womancare, 878

 8 F.2d 1145, 1147 (9th Cir. 1989). Plaintiff cannot state a claim for violation of the Fourteenth

 9 Amendment.

10              C.       Section 1941.1

11              Plaintiff cites to U.S.C. section 1941.1 in his complaint. However, there is no section

12 1941.1 in the Untied States Code. To the extent that Plaintiff seeks to base his action upon

13 violation of California law,1 federal courts are courts of limited jurisdiction and their power to

14 adjudicate is limited to that granted by Congress. U.S. v. Sumner, 226 F.3d 1005, 1009 (9th Cir.

15 2000). Pursuant to 28 U.S.C. § 1331, federal courts have original jurisdiction over “all civil

16 actions arising under the Constitution, laws, or treaties of the United States. “A case ‘arises

17 under’ federal law either where federal law creates the cause of action or where the vindication

18 of a right under state law necessarily turns on some construction of federal law.” Republican

19 Party of Guam v. Gutierrez, 277 F.3d 1086, 1088 (9th Cir. 2002) (internal punctuation omitted)
20 (quoting Franchise Tax Bd. v. Construction Laborers Vacation Trust, 463 U.S. 1, 8–9 (1983)

21 (citations omitted)). “[T]he presence or absence of federal-question jurisdiction is governed by

22 the ‘well-pleaded complaint rule,’ which provides that federal jurisdiction exists only when a

23 federal question is presented on the face of the plaintiff's properly pleaded complaint.”

24 Republican Party of Guam, 277 F.3d at 1089 (citations omitted).

25              For this action to arise under federal law, Plaintiff must establish that “federal law creates

26 the cause of action” or his “asserted right to relief depends on the resolution of a substantial
27

28   1
         The Court assumes that Plaintiff is referencing Cal. Civ. Code § 1941.1 which addresses untenantable dwellings.


                                                                4
 1 question of federal law.” K2 America Corp. v. Roland Oil & Gas, LLC, 653 F.3d 1024, 1029

 2 (9th Cir. 2011). Plaintiff’s allegations regarding violations of state law do not state a federal

 3 claim.

 4          D.      Leave to Amend

 5          Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend shall be freely

 6 given when justice so requires. Fed. R. Civ. P. 15(a)(2). In determining whether to grant leave

 7 to amend, the court considers five factors: “(1) bad faith; (2) undue delay; (3) prejudice to the

 8 opposing party; (4) futility of amendment; and (5) whether the plaintiff has previously amended

 9 his complaint.” Nunes v. Ashcroft, 375 F.3d 805, 808 (9th Cir. 2004). The factors are not given

10 equal weight and futility alone is sufficient to justify the denial of a motion to amend.

11 Washington v. Lowe’s HIW Inc., 75 F. Supp. 3d 1240, 1245 (N.D. Cal. 2014), appeal dismissed

12 (Feb. 25, 2015).

13          Based on the allegations in the complaint, Plaintiff is attempting to bring this action

14 against private individuals, and the Court finds that it would be futile to provide Plaintiff with an

15 opportunity to amend the complaint and recommends that this action be dismissed without leave

16 to amend.

17                                                    III.

18               APPLICATION TO PROCEED WITHOUT PREPAYMENT OF FEES

19          Along with his complaint, Plaintiff submitted an application to proceed without

20 prepayment of fees. District courts “may authorize the commencement . . . of any suit, action or

21 proceeding, civil or criminal . . . without prepayment of fees or security therefor, by a person

22 who submits an affidavit that includes a statement of all assets such [person] possess that the

23 person is unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a)(1). If a

24 plaintiff proceeds through § 1915, a district court “shall dismiss the case at any time if the court

25 determines that . . . the action . . . fails to state a claim on which relief may be granted . . . .” 28

26 U.S.C. § 1915(e)(2)(B)(ii). For purposes of § 1915(e)(2)(B)(ii), the same standard for a Rule
27 12(b)(6) motion is utilized – the complaint must contain sufficient factual matter, accepted as

28 true, to state a claim that is plausible on its face.” Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th


                                                       5
 1 Cir. 2015).

 2          “A district court may deny leave to proceed in forma pauperis at the outset if it appears

 3 from the face of the proposed complaint that the action is frivolous or without merit.” Minetti v.

 4 Port of Seattle, 152 F.3d 1113, 1115 (9th Cir. 1998); Tripati v. First Nat’l Bank & Trust, 821

 5 F.2d 1368, 1370 (9th Cir. 1987). However, the “denial of leave to proceed in forma pauperis is

 6 an abuse of discretion unless the district court first provides a plaintiff leave to amend the

 7 complaint or finds that amendment would be futile.” Rodriguez v. Steck, 795 F.3d 1187, 1188

 8 (9th Cir. 2015); see Tripati, 821 F.2d at 1370. If a court denies a motion to proceed in forma

 9 pauperis because the complaint is frivolous and cannot be cured by amendment, then the denial

10 of the motion acts as a dismissal under 28 U.S.C. § 1915(e). Rodriguez, 795 F.3d at 1188.

11          As the Court finds that it would be futile to provide Plaintiff with an opportunity to

12 amend the complaint, the Court recommends that Plaintiff’s application to proceed in this action

13 without prepayment of fees be denied.

14                                                 IV.

15                          CONCLUSION AND RECOMMENDATION

16          Plaintiff has failed to state a cognizable claim for a violation of his federal rights.

17 Further, the Court finds that Plaintiff is unable to cure the deficiencies in his complaint and

18 further amendment would be futile.

19          Accordingly, IT IS HEREBY RECOMMENDED that:

20          1.     This action be DISMISSED for failure to state a claim; and

21          2.     Plaintiff’s application to proceed without prepayment of fees be DENIED.

22          This findings and recommendations is submitted to the district judge assigned to this

23 action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 304. Within thirty (30)

24 days of service of this recommendation, Plaintiff may file written objections to this findings and

25 recommendations with the court.         Such a document should be captioned “Objections to

26 Magistrate Judge’s Findings and Recommendations.”           The district judge will review the

27 magistrate judge’s findings and recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The

28 parties are advised that failure to file objections within the specified time may result in the


                                                    6
 1 waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

 2 Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 3
     IT IS SO ORDERED.
 4

 5 Dated:     May 22, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   7
